

EXHIBIT 10.1


AMENDMENT NO. 1
TO THIRD AMENDED AND RESTATED NOTE PURCHASE AND SHELF AGREEMENT
 
 
This AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED NOTE PURCHASE AND SHELF
AGREEMENT is made as of September 30, 2011 (this “Amendment”), among NN, INC., a
Delaware corporation (the “Company”), certain of its subsidiaries named below
(the “Guarantors” and collectively with the Company, each an “Obligor”), The
Prudential Insurance Company of America (together with its successors and
assigns, “Prudential”) and the other holders of the Notes from time to time
party to the Note Agreement (as defined below) (collectively, and together with
their successors and assigns, the “Noteholders”).
 
WITNESSETH:
 

  WHEREAS, the Company, the Guarantors and the Noteholders are parties to a
certain Third Amended and Restated Note Purchase and Shelf Agreement, dated as
of December 21, 2010, (as heretofore amended, restated, supplemented or
otherwise modified from time to time, the “Note Agreement”);       WHEREAS, the
Company has requested that the Noteholders amend Section 10.4 of the Note
Agreement to decrease the Fixed Charge Coverage Ratio for a specified period;  
    WHEREAS, the Noteholders desire to amend Section 10.4 as requested by the
Company;       WHEREAS, the parties desire to amend the terms of the Note
Agreement on the terms set forth herein;       NOW THEREFORE, in consideration
of the premises contained herein and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Company, the
Guarantors and the Noteholders do hereby agree as follows:    

 
      

  SECTION 1. DEFINED TERMS.

 
 Each term used and not otherwise defined herein shall have the meaning ascribed
to such term in the Note Agreement.



 

  SECTION 2. AMENDMENT TO NOTE AGREEMENT.

 
2.1            Amendments to Section 10.4.  Section 10.4 of the Note Agreement
is hereby amended by replacing such Section in its entirety with the following:
 
Section 10.4           Fixed Charge Coverage Ratio:  The Company shall not
suffer or permit as of the last day of any fiscal quarter the Fixed Charge
Coverage Ratio to be less than (i) 1.00 to 1.00 for the periods ending September
30, 2011, December 31, 2011, March 31, 2012, June 30, 2012, and September 30,
2012 and (ii) 1.25 to 1.00 for the periods ending December 31, 2012 and
thereafter; provided, further, that at all times during the period commencing
September 30, 2011 and ending on September 30, 2012, the Total Commitment Amount
(as defined in the Credit Agreement) must exceed the sum of the aggregate
outstanding principal amount of all Revolving Loans (as defined in the Credit
Agreement) plus the Letter of Credit Exposure (as defined in the Credit
Agreement) plus the Swing Line Exposure (as defined in the Credit Agreement) by
an amount no less than Ten Million Dollars ($10,000,000).
 
 
 

--------------------------------------------------------------------------------

 



 
 

  SECTION 3. REPRESENTATIONS AND WARRANTIES.

 
Each Obligor hereby represents and warrants to the Noteholders as follows:
 
3.1            This Amendment. This Amendment has been duly and validly executed
by an authorized officer of such Obligor and constitutes the legal, valid and
binding obligation of such Obligor enforceable against such Obligor in
accordance with its terms.  The Note Agreement, as amended by this Amendment,
remains in full force and effect and remains the valid and binding obligation of
such Obligor enforceable against such Obligor in accordance with its terms.
 
3.2            Power and Authority.  The execution, delivery and performance by
such Obligor of this Amendment (i) are within such Obligor’s power and
authority; (ii) have been duly authorized by all necessary corporate and
shareholder action; (iii) are not in contravention of any provision of such
Obligor’s certificate of incorporation or bylaws or other organizational
documents; (iv) do not violate any law or regulation, or any order or decree of
any Governmental Authority; (v) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Obligor or any of its Subsidiaries is a party or by
which such Obligor or any such Subsidiary or any of their respective property is
bound; (vi) do not result in the creation or imposition of any Lien upon any of
the property of such Obligor or any of its Subsidiaries; and (vii) do not
require the consent or approval of any Governmental Authority or any other
person.
 
3.3            No Default or Event of Default.  No Default or Event of Default
now exists under the Note Agreement and, upon the effectiveness of this
Amendment, no Default or Event of Default will be existing and no Default or
Event of Default will occur as a result of the effectiveness of this Amendment.
 
3.4            Restatement of Representations and Warranties.  Upon the
effectiveness of this Amendment, the representations and warranties of such
Obligor contained in the Note Agreement, as amended by this Amendment, and the
other Financing Documents will be true and correct in all material respects on
and as of the date of this Amendment, except for representations and warranties
that were given as of a specific earlier date (which remain true and correct as
of such earlier date) or representations and warranties which became inaccurate
solely as a result of changes permitted under the Note Agreement.
 



  SECTION 4. CONDITIONS TO EFFECTIVENESS

 
           This Amendment shall become effective as of the time on which each of
the following conditions precedent shall have been fulfilled:
 
4.1            This Amendment.  The Noteholders shall have received from each
Obligor and each other Noteholder an original counterpart of this Amendment, in
each case, executed and delivered by a duly authorized officer of such Obligor
or such Noteholder, as the case may be.
 
4.2            Amendment to Credit Agreement.  The Obligors shall have delivered
to the Noteholders a fully effective (except for any condition to effectiveness
to be satisfied by delivery of this Amendment) amendment to the Credit
Agreement, in form and substance satisfactory to the Noteholders, incorporating
in substance the amendments set forth in Section 2 of this Amendment (the
“Credit  Agreement Amendment”).
 
 
2

--------------------------------------------------------------------------------

 
4.3            Amendment Fee.  The Obligors shall have paid each Noteholder the
amendment fee payable to such Noteholder as set forth on Exhibit A hereto.
 
4.4            Other Fees and Expenses.  The Obligors shall have paid all other
reasonable outstanding costs, expenses and fees of the Noteholders and its
advisors, service providers and legal counsels incurred in connection with the
documentation of this Amendment, in each case, to the extent invoiced.
 
4.5            Other Documents.  The Agent shall have received such other
documents, instruments or other materials as it shall have reasonably requested.



 

  SECTION 5. REAFFIRMATIONS AND ACKNOWLEDGMENTS.

 
5.1            Reaffirmation of Guaranty.  Each Guarantor consents to the
execution and delivery by the Company of this Amendment and jointly and
severally ratify and confirm the terms of its Guaranty of the Obligations of the
Company arising under Section 23 of the Note Agreement.  Each Guarantor
acknowledges that, notwithstanding anything to the contrary contained herein or
in any other document evidencing any indebtedness of the Company to the
Noteholders or any other obligation of the Company, or any actions now or
hereafter taken by the Noteholders with respect to any obligation of the
Company, Section 23 of the Note Agreement (i) is and shall continue to be a
primary obligation of the Guarantors, (ii) is and shall continue to be an
absolute, unconditional, joint and several, continuing and irrevocable guaranty
of payment, and (iii) is and shall continue to be in full force and effect in
accordance with its terms.  Nothing contained herein to the contrary shall
release, discharge, modify, change or affect the original liability of the
Guarantors under Section 23 of the Note Agreement.
 
5.2            Acknowledgment of Perfection of Security Interest. Each Obligor
hereby acknowledges that, as of the date hereof, the security interests and
liens granted to the Collateral Agent and the Noteholders under the Note
Agreement, the Pledge Agreements and the other Financing Agreements are in full
force and effect, are properly perfected and are enforceable in accordance with
the terms of the Note Agreement and the other Financing Agreements.
 



   SECTION 6.  MISCELLANEOUS.

 
6.1            Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York and all
applicable federal laws of the United States of America.
 
6.2            Severability. Any provision of this Amendment which is prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Amendment.
 
6.3            No Novation.  This Amendment is not intended by the parties to
be, and shall not be construed to be, a novation of the Note Agreement or an
accord and satisfaction in regard thereto.
 
6.4            Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto and separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, and all
of which taken together shall constitute but one and the same instrument.
 
6.5            Headings. Section headings used in this Amendment are for the
convenience of reference only and are not a part of this Amendment for any other
purpose.
 
 
3

--------------------------------------------------------------------------------

 
6.6            Negotiations. Each Obligor acknowledges and agrees that all of
the provisions contained herein were negotiated and agreed to in good faith
after discussion with the Noteholders and reviewed by counsel for such Obligor.
 
6.7            Expenses; Agreement With Respect to the Senior Notes Indenture.
The Obligors shall be responsible for all reasonable costs, expenses and fees of
the Noteholders and its advisors, service providers and legal counsels incurred
in connection with the documentation of this Amendment.  To the extent any
Lender (as defined in the Credit Agreement), solely in its capacity as a Lender
under the Credit Agreement, is compensated or will be compensated for executing
and delivering the Credit Agreement Amendment, whether by fee, increased yield
or otherwise, the Obligors shall provide the Noteholders with at least the
equivalent economic consideration (it being understood that the forgoing
sentence shall in no way be deemed to constitute a consent on the part of the
Noteholders for any such additional compensation to such Persons).
 
6.8            Nonwaiver. Other than as provided in Section 2 and above, the
execution, delivery, performance and effectiveness of this Amendment shall not
operate as, or be deemed or construed to be, a waiver: (i) of any right, power
or remedy of the Noteholders under the Note Agreement (as amended by this
Amendment) or any other Financing Agreement, or (ii) any term, provision,
representation, warranty or covenant contained in the Note Agreement (as amended
by this Amendment) or any other Financing Agreement.  None of the provisions of
this Amendment shall constitute, be deemed to be or construed as, a waiver of
any Default or Event of Default under the Note Agreement (as amended by this
Amendment).
 
6.9            Reaffirmation.  Each Obligor hereby (i) ratifies and reaffirms
all of its payment and performance obligations, contingent or otherwise, under
the Note Agreement (as amended by this Amendment) and each other Financing
Agreement to which it is a party (including, without limitation, any Guaranty of
Payment) and (ii) ratifies and reaffirms its grant of security interests and
Liens under such documents and confirms and agrees that such security interests
and Liens hereafter secure all of the Obligations.
 
6.10            Binding Nature.  This Amendment shall be binding upon and inure
to the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.
 
6.11            Entire Understanding.  This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.
 
6.12            Financing Agreement.  This Amendment is a Financing Agreement.
 
[Signatures Follow on Next Page]
 



 
4 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers or agents thereunto duly authorized as of
the date first written above.
 
 

  BORROWER:

 

  NN, Inc.          
 
By:
 /s/ James H. Dorton       Name: James H. Dorton       Title:   Vice President –
Corporate Development and                     Chief Financial Officer  

 
                                                                

 

  GUARANTORS:

 



  Industrial Molding Corporation, as successor by merger to Industrial Molding
Group, L.P.          
 
By:
 /s/ James H. Dorton       Name: James H. Dorton       Title:   Treasurer      
   


  The Delta Rubber Company          
 
By:
 /s/ James H. Dorton       Name: James H. Dorton       Title:   Treasurer      
   


 

  Whirlaway Corporation                
 
By:
 /s/ James H. Dorton       Name: James H. Dorton       Title:   Treasurer      
   





  Triumph LLC          
 
By:
 /s/ James H. Dorton       Name: James H. Dorton       Title:   Treasurer      
   


[SIGNATURE PAGE TO FIRST AMENDMENT TO THIRD AMENDED AND RESTATED NOTE AGREEMENT]


 
 
 

--------------------------------------------------------------------------------

 
 

  NOTEHOLDERS:

 



  The Prudential Insurance Company of America          
 
By:
 /s/ Billy Greer       Name:  Billy Greer       Title:   Senior Vice President  
       

 

  Prudential Retirement Insurance and Annuity Company          

 

  By: Prudential Investment Management, Inc., as investment manager      

 
By:
 /s/ Billy Greer  

    Name:  Billy Greer       Title:   Senior Vice President    


 

  American Bankers Life Assurance Company of Florida, Inc.          

 

  By: Prudential Private Placement Investors, L.P., as Investment Advisor

  By: Prudential Private Placement Investors, Inc., as its General Partner      

 
By:
 /s/ Billy Greer  

    Name:  Billy Greer       Title:   Senior Vice President    

 
[SIGNATURE PAGE TO FIRST AMENDMENT TO THIRD AMENDED AND RESTATED NOTE AGREEMENT]

 
 

--------------------------------------------------------------------------------

 


 
 

  Farmers New World Life Insurance Company          

 

  By: Prudential Private Placement Investors, L.P., as Investment Advisor

  By: Prudential Private Placement Investors, Inc., as its General Partner      

 
By:
 /s/ Billy Greer  

    Name:  Billy Greer       Title:   Senior Vice President    


 

  Union Security Insurance Company          

 

  By: Prudential Private Placement Investors, L.P., as Investment Advisor

  By: Prudential Private Placement Investors, Inc., as its General Partner      

 
By:
 /s/ Billy Greer  

    Name:  Billy Greer       Title:   Senior Vice President    

 
[SIGNATURE PAGE TO FIRST AMENDMENT TO THIRD AMENDED AND RESTATED NOTE AGREEMENT]
 